Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated effective as
of September 30, 2013, among PMFG, INC., a Delaware corporation (“PMFG”), and
PEERLESS MFG. CO., a Texas corporation (“Peerless”, and PMFG and Peerless,
individually and collectively shall be referred to herein as, the “Borrower”);
each of the Lenders party hereto; and CITIBANK, N.A., a national banking
association (in its individual capacity, “Citibank”), as administrative agent
for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

BACKGROUND

A. The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement, dated as of September 7, 2012 (said Credit Agreement,
as amended, the “Credit Agreement”; the terms defined in the Credit Agreement
and not otherwise defined herein shall be used herein as defined in the Credit
Agreement).

B. The Borrower, the Lenders and the Administrative Agent desire to amend the
Credit Agreement, subject to the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the parties hereto covenant
and agree as follows:

1. AMENDMENTS.

(a) Section 1.02 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in proper alphabetical order to read as follows:

“Extended Maturity Letter of Credit” has the meaning assigned such term in
Section 2.09(c).

(b) The definition of “Funded Debt” set forth in Section 1.02 of the Credit
Agreement is hereby amended in its entirety to read as follows:

“Funded Debt” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services as of such date (including earn-out obligations
but excluding operating leases and trade liabilities incurred in the ordinary
course of business and payable in accordance with customary practices) or which
is evidenced by a note, bond, debenture or similar instrument, (b) the principal
component of all obligations of such Person under Capital Leases, (c) all
reimbursement obligations (actual, contingent or otherwise) of such Person in
respect of letters of credit, bankers acceptances or similar obligations issued
or created for the account of such Person, (d) all liabilities of the type
described in (a), (b) and (c) above that are secured by any Liens on any
property owned by such Person as of such date even though such Person has not
assumed or otherwise become liable for the payment thereof, the amount of which
is determined in accordance with GAAP; provided however that so long as such
Person is not personally liable for any such liability, the amount of such
liability shall be deemed to be the lesser of the fair market value at such date
of the property subject to the Lien securing such liability and the amount of
the liability secured, (e) all unsecured guarantees of such Person permitted
under Section 9.02(m), and (f) all guarantee obligations of such Person in
respect of any liability which constitutes Funded Debt; provided however that
Funded Debt shall not include any indebtedness under any Swap Agreement prior to
the occurrence of a termination event with respect thereto.



--------------------------------------------------------------------------------

(c) The definition of “Release Date” set forth in Section 1.02 of the Credit
Agreement is hereby amended in its entirety to read as follows:

“Release Date” means the date on which (a) all of the Obligations are fully,
indefeasibly, absolutely and unconditionally paid and performed (other than
(i) contingent indemnification obligations and (ii) any other obligations or
liabilities, which by their terms expressly survive the termination of the Loan
Documents), (b) the Commitment of each Lender is terminated, (c) all Extended
Maturity Letters of Credit have expired or been terminated, (d) all Letters of
Credit(other than Extended Maturity Date Letters of Credit) have expired, been
terminated or secured on terms that are satisfactory to Issuing Bank, and
(e) all Secured Swap Agreements and Secured Treasury Management Agreements have
expired, been terminated or secured on terms that are satisfactory to the
applicable Swap Lender or Treasury Management Party.

(d) Section 2.09(c) of the Credit Agreement is hereby amended in its entirety to
read as follows:

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date one year after the date of the issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension); provided, however, that a Letter of Credit may, upon
the request of the Borrower, include a provision whereby such Letter of Credit
shall be renewed automatically for additional consecutive periods of twelve
(12) months or less unless the Issuing Bank notifies the beneficiary thereof at
least thirty (30) days (or such longer period as may be specified in such Letter
of Credit) prior to the then-applicable expiration date that such Letter of
Credit will not be renewed; provided that if any Letter of Credit when issued or
renewed has an expiration date after the Revolving Credit Maturity Date (each
such Letter of Credit, an “Extended Maturity Letter of Credit”), then the
Borrower shall Cash Collateralize, on or before the date that is not less than
thirty (30) days prior to the Revolving Credit Maturity Date, on such terms and
conditions, and pursuant to such documentation, acceptable to the Administrative
Agent in its sole discretion, one hundred three percent (103%) of the LC
Exposure relating to each such Extended Maturity Letter of Credit.

(e) Section 8.13(a)(i) of the Credit Agreement is hereby amended in its entirety
to read as follows:

(i) within thirty (30) days after the date such Person becomes a Domestic
Subsidiary (or such longer time period as the Administrative Agent may
determine), at the Administrative Agent’s option, (A) a Guaranty Agreement in
substantially the same form as the Guaranty Agreement (as amended) executed by
the Guarantors on the Effective Date (or a joinder agreement thereto) whereby
such Domestic Subsidiary becomes obligated as a Guarantor, or (B) a joinder to
this Agreement whereby such Domestic Subsidiary becomes a Borrower hereunder;

 

2



--------------------------------------------------------------------------------

(f) Section 9.02 of the Credit Agreement is hereby amended by deleting the “and”
at the end of subsection (k), deleting the period at the end of subsection (l),
adding “; and” at the end of subsection (l), and adding a new subsection
(m) thereto to read as follows:

(m) unsecured guarantees of the Borrower in respect of performance obligations
of any Wholly-Owned Subsidiary of Borrower; provided that the aggregate
outstanding principal amount of such guarantees shall not exceed $10,000,000 at
any time.

(g) Section 9.03(e) of the Credit Agreement is hereby amended in its entirety to
read as follows:

(e) Liens on assets not constituting Collateral securing Indebtedness of Foreign
Subsidiaries permitted by Section 9.02(l); and

2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, the Borrower represents and warrants that, as of the date
hereof and after giving effect to the amendment set forth in the foregoing
Section 1:

(a) the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct on and as of the date hereof as made
on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date;

(b) no event has occurred and is continuing which constitutes a Default or an
Event of Default;

(c) (i) the Borrower has full power and authority to execute and deliver this
Amendment, (ii) this Amendment has been duly executed and delivered by Borrower,
and (iii) this Amendment and the Credit Agreement, as amended hereby, constitute
the legal, valid and binding obligations of the Borrower, enforceable against
the Borrower in accordance with their respective terms, except as enforceability
may be limited by applicable Debtor Relief Laws and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law) and except as rights to indemnity may be limited by federal or state
securities laws; and

(d) no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person (not previously
obtained), is required for (i) the execution, delivery or performance by the
Borrower of this Amendment, or (ii) the acknowledgment by each Guarantor of this
Amendment.

3. CONDITIONS TO EFFECTIVENESS. All provisions of this Amendment shall be
effective upon satisfaction or completion of the following:

(a) The Administrative Agent shall have received counterparts of this Amendment
executed by the Lenders;

(b) The Administrative Agent shall have received counterparts of this Amendment
executed by the Borrower and acknowledged by each Guarantor;

(c) The Administrative Agent shall have received counterparts of the First
Amendment to Guaranty executed by each Guarantor;

(d) The Administrative Agent shall have received a certificate of the Secretary,
an Assistant Secretary or other duly authorized officer satisfactory to the
Administrative Agent of the setting forth resolutions of its board of directors
(or equivalent body) authorizing the execution and delivery of this Amendment
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect;

 

3



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received reimbursement or payment of all
reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrower under the Credit Agreement, including without limitation, the
reasonable fees and expenses of Winstead PC, counsel to the Administrative
Agent; and

(f) The Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall require.

4. GUARANTORS’ ACKNOWLEDGMENT. By signing below, each Guarantor
(i) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Amendment, (ii) acknowledges and agrees that the
obligations of such Guarantor in respect of the Guaranty Agreement are not
released, diminished, waived, modified, impaired or affected in any manner by
this Amendment, or any of the provisions contemplated herein, (iii) ratifies and
confirms the obligations of such Guarantor under the Guaranty Agreement and
(iv) acknowledges and agrees that such Guarantor has no claim or offsets
against, or defenses or counterclaims to, the guaranty under the Guaranty
Agreement.

5. REFERENCE TO THE CREDIT AGREEMENT.

(a) Upon and during the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, or words of like import shall
mean and be a reference to the Credit Agreement, as affected by this Amendment.

(b) The Credit Agreement, as amended by the amendments referred to above, shall
remain in full force and effective and is hereby ratified and confirmed.

6. COSTS AND EXPENSES. The Borrower agrees to pay or reimburse the
Administrative Agent on demand for all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, reproduction, execution
and delivery of this Amendment and the other instruments and documents to be
delivered hereunder (including the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect thereto).

7. EXECUTION IN COUNTERPARTS. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument.
For purposes of this Amendment, a counterpart hereof (or signature page thereto)
signed and transmitted by any Person party hereto to the Administrative Agent
(or its counsel) by facsimile machine, telecopier or electronic mail is to be
treated as an original. The signature of such Person thereon, for purposes
hereof, is to be considered as an original signature, and the counterpart (or
signature page thereto) so transmitted is to be considered to have the same
binding effect as an original signature on an original document.

8. GOVERNING LAW; BINDING EFFECT. This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state (provided that
each party shall retain all rights arising under federal law), and shall be
binding upon the parties hereto and their respective successors and assigns.

 

4



--------------------------------------------------------------------------------

9. HEADINGS. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

10. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AS TO
THE SUBJECT MATTER THEREIN AND HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

BORROWER:

PMFG, INC.,

a Delaware corporation

By:  

/s/ Ronald L. McCrummen

  Ron L. McCrummen   Chief Financial Officer, Assistant Secretary   and
Treasurer

PEERLESS MFG. CO.,

a Texas corporation

By:  

/s/ Ronald L. McCrummen

  Ron L. McCrummen   Treasurer

Signature Page to Amendment



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and a Lender By:  

/s/ John Torres

Name:   John Torres Title:   Senior Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

COMPASS BANK, as Lender By:  

/s/ Dean Rosencrams

Name:   Dean Rosencrams Title:   Senior Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

HSBC BANK, USA., as Lender By:  

/s/ Robert E. Clouse

Name:   Robert E. Clouse Title:   Senior Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: NITRAM ENERGY, INC., a New York corporation By:  

/s/ Ronald L. McCrummen

Ron L. McCrummen Vice President, Treasurer and Secretary

PMC ACQUISITION, INC.,

a Texas corporation

By:  

/s/ Ronald L. McCrummen

Ron L. McCrummen Vice President, Treasurer and Secretary

BURGESS-MANNING, INC.,

a Texas corporation

By:  

/s/ Ronald L. McCrummen

Ron L. McCrummen Vice President, Treasurer and Secretary

BURMAN MANAGEMENT, INC.,

a Texas corporation

By:  

/s/ Ronald L. McCrummen

Ron L. McCrummen Vice President, Treasurer and Secretary

BOS-HATTEN, INC.,

a New York corporation

By:  

/s/ Ronald L. McCrummen

Ron L. McCrummen Vice President, Treasurer and Secretary

 

Signature Page to Amendment